                                           Case 20-14792-EPK                        Doc 2     Filed 04/29/20                 Page 1 of 4


 Fill in this information to identify the case:
 Debtor name TooJay's Management LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                    " Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Truist Bank                      Brock Wilbor                                                                                                                        $6,436,309.00
 200 West Second                  (561) 362-3554                                         unliquidated
                                  5350 Town Center Road              PPP loan
 Street                           Suite 200, Boca Raton FL
 Winston Salem, NC                33486
 27101                            brock.wilbor@suntrust.com
 U.S. FOODSERVICE                Holly Simmons                                                                                                                        $1,911,872.88
 INC                             (800)766-4301                       trade debt         unliquidated
 P.O. BOX 281838                 holly.simmons@usfoods.com
 ATLANTA, GA 30384
 THREE ATLANTA                                                                                                                                                          $109,076.41
 LLC                              Nancy Apatov
                                                                       media             unliquidated
 550 PHARR RD                     (404) 835-4550
                                                                       company
 SUITE 900
 ATLANTA, GA 30305
 PREMIER PRODUCE                                                                                                                                                          $91,865.65
 CENTRAL FLORIDA                   Andrew Hoffman                                       unliquidated
 LLC                               (800)254-4048
                                   andrewh@premierproduc
                                                                       trade debt
 640 DISTRIBUTION
                                   efl.com
 DRIVE
 MELBOURNE, FL
 32904
 American Express                                                                                                                                                         $86,898.63
                                Susan Brooks
 Credit Card                    561-683-3890                          corporate         unliquidated
 P.O. Box 650448                susan.w.brooks@aexp.com               credit card
 Dallas, TX
 75265-0448
 SCALISI PRODUCE                                                                                                                                                          $66,103.85
 CO INC                                                                                 unliquidated
                                  Jack Scalisi                       trade debt
 JACKT. SCALISI                   (561) 718-6379
 WHOLESALE                        jack@scalisiproduce.com
 WEST PALM
 BEACH, FL 33411
 RSM US LLP                                                                                                                                                               $56,904.00
 5155 PAYSPHERE                  Frank Compiani                      auditors           unliquidated
                                 (561) 682-1620
 CIRCLE                          frank.compiani.rsmus.com
 CHICAGO, IL 60674



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-14792-EPK                        Doc 2     Filed 04/29/20                 Page 2 of 4



 Debtor    TooJay's Management LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Villages                                                                                                                                                             $49,426.04
 Operating Company                 Rachel Hirsch                     landlord/lease     unliquidated
 3619 Kiessel Road                 (352) 750-9455
 The Villages, FL
 32163
 IPFS                                                                                                                                                                     $42,670.30
                                   866-412-2429
 CORPORATION                                                          financing
 24722 NETWORK                                                                          unliquidated
                                                                      company for
 PLACE                                                                insurance
 CHICAGO, IL
 60673-1247
 SHOPCORE                                                                                                                                                                 $42,317.54
                                 Adam Sich
 PROPERTIES LP
                                 (561) 727-2643                       landlord/lease    unliquidated
 P.O. BOX 27324                  asich@shopcore.com
 SAN DIEGO, CA
 92198-1324
 ANNE M. GANNON                                                                                                                                                           $41,424.51
 TAX COLLECTOR                   (561)355-2264
 PO BOX 3828                                                           taxes            unliquidated
                                 ClientAdvocate@pbcta
 WEST PALM                       x.com
 BEACH, FL
 33402-3828
 L&J Associates                  Jim Morris                                                                                                                               $38,158.95
                                                                                        unliquidated
 L.L.P.                          (561)758-2111                         landlord/lease
 P.O. Box 6635                   mawon@aol.com
 West Palm Beach,
 FL 33405
 DOVE AIR                                                                                                                                                                 $37,269.95
 CONDITIONING &                     Simon Lachance                     trade debt       unliquidated
 REFRIG. INC.                       (561)746-3757
 2581 JUPITER PARK
 DR # F 10
 JUPITER, FL 33458
 NIAGARA DISTRIB.                                                                                                                                                         $36,588.95
 INC                            Benis Montero
                                (954) 925-6775 ext. 215               trade debt        unliquidated
 3701 N. 29TH
 AVENUE
 HOLLYWOOD, FL
 33020
 The Villages                                                                                                                                                             $35,078.70
 Operating Company                 Rachel Hirsch                      landlord/lease
                                                                                        unliquidated
 3619 Kiessel Road                 (352) 750-9455
 The Villages, FL
 32163
 ZENITH INSURANCE                 Kelly Brown                                                                                                                             $31,782.00
 PO BOX 9055                                                          insurance         unliquidated
                                  (630) 616-6405                      carrier
 VAN NUYS, CA
 91499-4076
 EDWARD DON                                                                                                                                                               $29,275.02
 COMPANY                          Randy Beird                                           unliquidated
 2562 PAYSPHERE                   (954) 378-7131                      trade debt
 CIRCLE
 CHICAGO, IL 60674

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-14792-EPK                      Doc 2       Filed 04/29/20                 Page 3 of 4



 Debtor    TooJay's Management LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2980 INVESTMENTS                                                                                                                                                         $27,711.68
 LLC                               Mark Stein                                          unliquidated
 C/O LEGACY BANK                   (954)776-1005 Ex.                 landlord/lease
 OF FLORIDA                        206
 FORT                              mark@diversifiedcos.
                                   com
 LAUDERDALE, FL
 33301
 PP OMNI                                                                                                                                                                  $24,636.94
 VENTURES LLC                    Jose Rodriquez
 117 HIGHBRIDGE                  (Managing Director);                landlord/lease     unliquidated
                                 (321) 262-7113
 ST
                                 jrodriquez@hlcos.com
 FAYETTEVILLE, NY
 13066
 PALM BEACH                                                                                                                                                               $24,626.33
 OUTLETS                           Sarah Kudisch
                                                                                        unliquidated
 HOLDINGS LLC                      561-515-4402
                                                                      landlord/lease
 PO BOX 9468
 NEW YORK, NY
 10087-9468




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 20-14792-EPK   Doc 2   Filed 04/29/20   Page 4 of 4
